DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-12, 14, 16, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrowski et al (German publication 102004007351).
	The publication to Ostrowski discloses the invention as is claimed.  Ostrowski discloses a wiper device (fig. 1) comprising a wiper blade component (5) configured to be moved over a surface to be wiped in known fashion.  The wiper blade component includes a wiper adapter having a first wiper blade adapter element (adapter bracket of which latch element 7 is shown, see para. 15) and a second wiper blade adapter element (3) connected together in an assembled state (figs. 1 or 3).  The wiper device also comprises a spraying unit (11, fig. 2) with three nozzle elements (6).  Such nozzle elements are deemed arranged at least partially between the first and second adapter elements.  Note that a line can be drawn from element (3) passing through the nozzles (6) and to at least element (7), thus the nozzles are deemed at least partially between as claimed.  The wiper device further includes 
	With respect to claim 1, since the wiper arm adapter has been attached to the spraying unit and at least indirectly to the second wiper blade adapter element (3) it is deemed releasably attached since it could be taken apart.
	With respect to claim 2, the spraying unit is at least indirectly coupled to the second wiper blade adapter element (of which element 7 is shown).
	With respect to claim 3, note latching connection (20, 21) as well as a latching crimp connection of the second wiper blade adapter element (3) that couples the spraying unit (11) to the second wiper blade adapter element (3).
	With respect to claim 4, element (3) of Ostrowski can be considered as the first wiper blade adapter element with a receiving region which receives the spraying unit (11) therein.  The second wiper blade adapter element could then be the component that includes the element (7).  Note figure 2.
	With respect to claim 5, element (3) of Ostrowski can be considered as the second wiper blade adapter element with a receiving region which receives the spraying unit (11) therein.  Note figure 2.
	With respect to claim 6, the spraying unit (11) protrudes in a longitudinal direction at least partially over the first wiper blade adapter element (3), particular where such element wraps around the spraying unit (11, see fig. 2) and rod (2).

	With respect to claim 10, note the wiper (5, fig. 3) including the wiper device identified above.
	With respect to claim 11, such method does not appear to define any particular steps or structure not disclosed by Ostrowski since the spraying unit (11) thereof is arranged as claimed.
	With respect to claim 12, the spraying unit (11) is deemed substantially surrounded at least by element (3, fig. 2), at least as far as claimed.
	With respect to claim 14, the spraying unit (11) includes a connecting element (20) configure to be connected to washer fluid channel (8, 9).  The connecting element is fluidly connected to the nozzle elements (6).
	With respect to claim 16, Ostrowski discloses that holding part (H) and the adapter bracket (of which element 7 is shown) are pivotally coupled to one another (see para. 15 of translation).  For claim 16, holding part element (H) can be deemed the first wiper blade adapter element attached with the wiper blade component (5) and components (3 and adapter bracket) can be deemed the second wiper blade adapter element for attachment to a wiper arm adapter.
	With respect to claim 21, the wiper arm adapter includes a first latching element (21) and the second wiper blade adapter element includes a second elastic latching element (20) configured to releasably latch with the first latching element.
	With respect to claim 22, the latching element (21) defines an opening/notch (just to the left thereof in fig. 3) into which the elastic second latching element (20) engages.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrowski et al (German publication 102004007351).
The publication to Ostrowski discloses all of the above recited subject matter with the exception of there being four nozzle elements.
While Ostrowski discloses three nozzle elements directed in different directions, he does not disclose four such element.  However, the particular number or nozzle elements appears a mere design choice, particularly given the teaching of multiple elements by Ostrowski.  Such appears little more than a duplication of parts already suggested by Ostrowski with the entirely expected result of increase fluid coverage on the surface to be wiped.  Further, a particular increase in the number of nozzle elements does not appear to produce a result which is different in kind and not merely degree from the results suggested by Ostrowski.  Where the general conditions of a claim are disclosed by the prior art, it does not appear inventive to discover the optimum or workable number of components, in this case nozzle elements, by routine experimentation. 
It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the optimum number of nozzle elements for Ostrowski, including four as claimed, by routine experimentation to provide optimized fluid supply to the surface to be wiped.

	With respect to claim 15, it appears all nozzle elements would be fluidly connected with the connecting element, otherwise, fluid would not reach such for spraying.
	With respect to claim 16, Ostrowski discloses that holding part (H) and the adapter bracket (of which element 7 is shown) are pivotally coupled to one another (see para. 15 of translation).  For claim 16, holding part element (H) can be deemed the first wiper blade adapter element attached with the wiper blade component (5) and components (3 and adapter bracket) can be deemed the second wiper blade adapter element for attachment to a wiper arm adapter.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17-20 are allowed.




Response to Arguments

Applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive.  Applicant’s argument with respect to the rejection of claims by Ostrowski are noted but not persuasive.  Applicant argues that in Ostrowski, element (3) is crimped onto the end of the wiper arm component (2) and is therefore not releasably coupled.  Such is not persuasive.  A . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
09 September 2021